Citation Nr: 0212003	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-11 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for a skin 
disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from October 1969 until 
September 1971, including duty in the Republic of Vietnam 
from November 1970 until March 1971.  This matter comes 
before the Board of Veterans' Appeals (Board) from a June 
1983 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in November 2000.  
At that time, it was determined that further development was 
required.  Such development has since been accomplished and 
the claims file has been returned to the Board.

The Board is undertaking additional development on the issue 
of entitlement to service connection for a skin disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the veteran notice and 
reviewing the response to the notice, the Board will prepare 
a separate decision addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran engaged in combat with the enemy in Vietnam.

3.  The veteran has been diagnosed with PTSD.

4.  The veteran has described combat stressors during his 
service in Vietnam.  


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking. The 
Board concludes that all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim and that the notice provisions of the VCAA have been 
complied with.  The Board finds that there will be no 
prejudice to the veteran if the Board decides his appeal at 
this time and the Board will, therefore, proceed to consider 
the veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2001).

In the veteran's case, his DD Form 214 reveals that his 
military occupational specialty was rifleman and his United 
States Marine Corps personnel records show that he served in 
Vietnam for several months as a rifleman.  He has stated 
consistently that he was in combat in Vietnam.  Although he 
did not apparently receive any combat decorations or 
citations, the Board finds that the preponderance of the 
evidence demonstrates that he did engage in combat with the 
enemy in Vietnam.  The veteran has received diagnoses of 
PTSD, including one of PTSD with depression, severe, by a 
psychiatrist for the Pennsylvania Bureau of Disability 
Determination in August 1989.  

The veteran has related multiple stressful combat experiences 
in Vietnam.  In November 1986, he submitted a statement 
describing several stressor events that he experienced in 
Vietnam as follows: he witnessed 14 members of his company 
die while attacking a hill; he saw "flesh flying in every 
direction"; he also witnessed four members of his group die 
when one of them stepped on a mine during a scouting mission, 
and saw another soldier perish when a Viet Cong prisoner shot 
him in the face; finally, when relieving a guard from his 
duty, the veteran arrived to find the guard dead, with a slit 
throat.  There is no evidence contradicting or impugning his 
statements in that regard, which must, therefore, be accepted 
as correct, because they are consistent with the 
circumstances of the veteran's Vietnam service. 

All elements required to establish service connection for 
PTSD have thus been satisfied, and entitlement to that 
benefit is established.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.304(f) (2001).


ORDER

Service connection for PTSD is granted.
 


		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

